Citation Nr: 1118966	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected ulcerative colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In September 2005, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2007 for development in compliance with the Joint Motion.  In August 2007, the Board again issued a decision which denied the claim on appeal.  In May 2009, the Court vacated the Board's August 2007 decision and remanded the claim for further adjudication.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

As noted above, in a May 2009 memorandum decision, the Court vacated the August 2007 Board decision and remanded the claim on appeal for readjudication.  The basis for this Order was that the Board gave insufficient reasons and bases for its decision not to refer the Veteran's claim for extraschedular consideration.  Specifically, the Court found that the Board had erred by not considering the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion.  While the evaluation assigned for the Veteran's ankylosing spondylitis was not on appeal, the Court found that consideration of the symptoms from that disability was warranted as the disability was service-connected secondary to the Veteran's ulcerative colitis.

Accordingly, as the RO has not considered the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion with regard to the issue on appeal, due process requires that the case be remanded to the RO.  

Accordingly, based on the Court's Order, the case is remanded for the following actions:

1. The RO must consider the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion on the issue of entitlement to an increased evaluation for service-connected ulcerative colitis, as provided by 38 C.F.R. §§ 3.321(b)(1) (2010).

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



